EXHIBIT 10.7

 

 

GUARANTY OF PAYMENT AND RECOURSE OBLIGATIONS

GUARANTY OF PAYMENT AND RECOURSE OBLIGATIONS dated as of May 8, 2014 (this
“Guaranty”), is executed by INLAND REAL ESTATE INCOME TRUST, INC., a Maryland
corporation (“Guarantor”), to and for the benefit of PNC BANK, NATIONAL
ASSOCIATION, a national banking association (the “Lender”).

R E C I T A L S:

A. The Lender has agreed to loan the principal amount of up to FOURTEEN MILLION
SIXTY-ONE THOUSAND SIX HUNDRED FIFTY-EIGHT AND NO/100 DOLLARS ($14,061,658.00)
(the “Loan”) to IREIT LITTLE ROCK PARK AVENUE, a Delaware limited liability
company (the “Borrower”) pursuant to the terms and conditions of that certain
Loan Agreement dated of even date herewith between Borrower and the Lender (as
the same may be amended, modified, restated or replaced from time to time, the
“Loan Agreement”). All capitalized terms not otherwise defined herein shall have
the meanings set forth in the Loan Agreement.

B. As a condition precedent to the Lender’s extension of the Loan to the
Borrower and in consideration therefor, the Lender has required the execution
and delivery of: (i) this Guaranty by the Guarantor; (ii) that certain
Promissory Note of even date herewith executed by Borrower made payable to the
order of Lender in the principal amount of FOURTEEN MILLION SIXTY-ONE THOUSAND
SIX HUNDRED FIFTY-EIGHT AND NO/100 DOLLARS ($14,061,658.00) (as the same may be
amended, modified, restated or replaced from time to time, collectively, the
“Note”); (iii) that certain Mortgage, Security Agreement, Assignment of Rents
and Leases and Fixture Filing dated as of even date herewith, executed by the
Borrower for the benefit of Lender (the “Mortgage”) encumbering the real
property, improvements and personalty described therein (the “Premises”) and
(iv) the other Loan Documents.

C. Guarantor is the sole member of Borrower and, having a financial interest in
the Premises, has agreed to execute and deliver this Guaranty to the Lender.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the Guarantor hereby agrees as follows:

1

 

 

 

AGREEMENTS:

1.               Guaranty of Payment and Recourse Obligations. The Guarantor
hereby unconditionally, absolutely and irrevocably guaranties to Lender, the
punctual payment and performance when due, whether at stated maturity or by
acceleration or otherwise, of the: (a) Payment Obligations (as such term is
hereinafter defined) and (b) Recourse Obligations (as such term is hereinafter
defined).

As used herein, the term, the “Payment Obligations” shall mean the indebtedness
and other obligations of the Borrower to the Lender: (i) evidenced by the Note
and any other amounts that may become owing by the Borrower under the Loan
Agreement and the other Loan Documents and (ii) any and all obligations and
liabilities of Borrower to Lender or to any affiliate of Lender, whether now
owing or existing or later arising or created, owed absolutely or contingently,
whether evidenced or acquired (including all renewals, extensions and
modifications thereof or substitutions) under: (a) any Interest Rate Agreement
(as such term is defined in the Loan Agreement and incorporated herein by this
reference); (b) any other interest rate hedging transactions, such as, but not
limited to, managing the Borrower’s interest rate risk associated with any
pending or potential capital market transactions such as fixed rate bond issues
and (c) any and all cancellations, buybacks, reversals, terminations or
assignments of any of the foregoing.

As used herein, the term, the “Recourse Obligations” shall mean:

(a)             All expenses and costs incurred by or on behalf of Lender
(including, without limitation, expenses and reasonable attorneys’ fees) in
enforcing the rights and remedies of Lender under this Guaranty and/or the other
Loan Documents, together with all interest calculated at the Default Rate (as
such term is defined in the Loan Agreement and incorporated herein by this
reference) until paid on all amounts owed by Guarantor which accrues from and
after Lender’s demand for payment is delivered to Guarantor;

(b)            all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of Borrower’s failure to pay charges for labor or materials or other
charges that can create liens on the Premises;

(c)             all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of any act of physical waste with respect to any portion of the Premises;

2

 

 

(d)            all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of the removal or disposal of any property in which the Lender has a
security interest in violation of the terms and conditions of the Loan
Documents;

(e)             all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of claims for compensation asserted by any real estate broker not
employed by the Lender or as a result of any such broker’s liens on the Premises
or mechanic’s or materialmen’s liens not expressly permitted or contested under
the Mortgage;

(f)             all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of the application of any reserves or any insurance proceeds or
condemnation awards (to the full extent of such proceeds or awards) not
permitted by the Mortgage or the Loan Agreement or the failure of the Borrower
to: (A) obtain and maintain the insurance coverages required by the Loan
Agreement and the Mortgage (collectively, the “Insurance Policies”); (B) pay
insurance premiums when the same become due and payable, in accordance with the
terms of the Loan Agreement and the Mortgage or (C) pay the deductible amount of
any Insurance Policy;

(g)            all revenues received by or on behalf of the Borrower from the
operation or ownership of the Premises after the Lender has notified the
Borrower of an Event of Default under any of the provisions of the Loan
Documents, less only that portion of such revenues which is: (A) actually used
by the Borrower to operate the Premises in the ordinary course of business and
such use is approved in writing by the Lender or (B) paid to the Lender;

(h)            all security deposits provided for in any Leases for any part of
the Premises (together with interest thereon to the extent that interest is
payable under such Leases) which are not used in the ordinary course of business
to cure defaults by tenants depositing the same, are not returned to tenants in
accordance with the terms of their Leases or are not paid over to the Lender and
all lease termination fees payable for terminating any such Leases which are not
paid jointly to the Borrower and the Lender;

(i)              all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of criminal acts of Borrower, any Guarantor, any Affiliate of Borrower or
any Guarantor, or any of their respective agents or representatives resulting in
the seizure, forfeiture or loss of the Premises;

3

 

 

(j)              all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of Borrower’s failure to pay Taxes and Other Charges (as defined in the
Loan Agreement) when the same become due and payable, in accordance with the
terms of the Loan Agreement;

(k)            all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of any fees or commissions being paid by Borrower to any Guarantor, or
any Affiliate of Borrower or any Guarantor in violation of the terms of the Loan
Agreement or the other Loan Documents;

(l)              all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of Borrower’s failure to comply with the terms and provisions of Section
5.9(b) of the Loan Agreement regarding financial reporting requirements for the
Loan which continues beyond any applicable notice and cure period as provided in
Section 5.9(b) of the Loan Agreement;

(m)          all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of Borrower’s failure to pay all transfer and recording taxes due to any
Governmental Authority in the event of a foreclosure of the Premises, deed in
lieu or other transfer of the Premises to the Lender or the Lender’s designee;

(n)            all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) as a
result of the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity Agreement; and

(o)            all loss, damages, expenses, costs, liability, claim or other
obligation suffered or incurred by the Lender (including, without limitation,
reasonable attorneys’ fees and reasonable third party out-of-pocket costs) in
connection with maintenance of the common areas of The Park Avenue Shopping
Center located in Little Rock, Arkansas of which the Premises is a portion
(including the Parking Garage but excluding the Target Tract) associated with
being the Operator under the MOPA.

4

 

 

As used herein, the Payment Obligations, the Recourse Obligations, the Seller
Earnout Obligations (as such term is defined in Paragraph 3 of this Guaranty),
together with all other payment and performance obligations of the Guarantor
hereunder, are collectively referred to herein as, the “Obligations.”
Obligations shall include the liabilities to Lender with respect to any Swap
Obligation (as such term is defined in the Loan Agreement) in connection with
the Loan, however, notwithstanding anything to the contrary contained herein,
the Obligations shall not include any Excluded Hedge Liabilities (as such term
is defined in the Loan Agreement and incorporated herein by this reference).

This Guaranty is a present and continuing guaranty of payment and not of
collectability, and Lender shall not be required to prosecute collection,
enforcement or other remedies against Borrower or any other guarantor of the
Obligations, or to enforce or resort to any collateral for the repayment of the
Obligations or other rights or remedies pertaining thereto, before calling on
the Guarantor for payment. If for any reason the Borrower shall fail or be
unable to pay, punctually and fully, any of the Obligations, the Guarantor shall
pay such obligations to Lender in full immediately upon demand. One or more
successive actions may be brought against the Guarantor, as often as Lender
deems advisable, until all of the Obligations are paid and performed in full.

2.               Guarantor’s Liability for Payment Obligations. Notwithstanding
anything contained herein to the contrary or anything inconsistent contained
herein, Guarantor shall only be liable under this Guaranty for the Payment
Obligations if any of the following events shall occur:

(a)             Borrower, any Guarantor, any Affiliate of any of the foregoing,
or any of their respective managers, officers, directors, agents or
representatives, engages in any action constituting fraud, intentional
misrepresentation or willful misconduct in connection with the Loan, the
Obligations or the Premises;

(b)            A Prohibited Transfer (as defined in the Loan Agreement) occurs;

5

 

 

(c)             (A) Borrower files a voluntary petition under the Bankruptcy
Code or any other creditors rights laws; (B) an Affiliate, officer, director or
representative (including, without limitation, an accountant or attorney) which
controls Borrower directly or indirectly, files, or joins in the filing of, an
involuntary petition against Borrower under the Bankruptcy Code or any other
creditors rights laws, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person; (C)
Borrower files an answer consenting to, or otherwise acquiescing in, or joining
in, any involuntary petition filed against it, by any other Person under the
Bankruptcy Code or any other creditors rights laws, or solicits or causes to be
solicited petitioning creditors for any involuntary petition from any Person;
(D) any Affiliate, officer, director, or representative which controls Borrower
consents to, or acquiesces in, or joins in, an application for the appointment
of a custodian, receiver, trustee, or examiner for Borrower or the Premises; (E)
Borrower makes an assignment for the benefit of creditors, or admits, in writing
or in any legal proceeding, its insolvency or inability to pay its debts as they
become due; (F) any Loan Party contests or opposes any motion made by the Lender
to obtain relief from the automatic stay or seeking to reinstate the automatic
stay in the event of any proceeding under the Bankruptcy Code or any other
creditors rights laws involving any Guarantor or its subsidiaries and (G) in the
event the Lender receives less than the full value of its claim in any
proceeding under the Bankruptcy Code or any other creditors rights laws, any
Guarantor or any of its Affiliates receives an equity interest or other
financial benefit of any kind as a result of a “new value” plan or equity
contribution; or

(d)            Borrower, any Guarantor, or any Affiliate of Borrower or any
Guarantor contests, delays, interferes with, or fails to cooperate with, the
Lender’s exercise of remedies provided under the Loan Documents after the
occurrence of an Event of Default, including, without limitation, the
appointment of a receiver for the Premises or the foreclosure of the liens,
mortgages or other security interests created by any of the Loan Documents
(except to the extent that a court of competent jurisdiction makes a final
determination that Borrower, any Guarantor or any Affiliate of Borrower or any
Guarantor had a valid legal basis for any such action).

Guarantor’s liability for the Payment Obligations upon the occurrence of any of
the foregoing events contained in this Paragraph 2 shall be unlimited.

3.               Guaranty of Payment and Performance of 50% of the Amount of the
Seller Earnout due under the Purchase Agreement.

(a)             The Guarantor absolutely, unconditionally and irrevocably
undertakes and guaranties, for the benefit of the Lender and each and every
present and future holder or holders of the Note or assignee or assignees of the
Loan Documents, the complete, satisfactory and punctual payment and performance
by Borrower of fifty percent (50%) of the amount of the Seller Earnout when the
same is due to the Seller pursuant to Paragraph 15 of the Purchase Agreement in
the aggregate amount of TWO MILLION THREE HUNDRED SEVENTY-SEVEN THOUSAND EIGHT
HUNDRED SIXTY-FIVE AND NO/100 DOLLARS (2,377,865.00) (which represents 50% of
the total Seller Earnout of $4,755,729.67) plus all damages incurred by Borrower
or Lender as a result of Guarantor’s failure to timely pay the Seller Earnout
when due to Seller pursuant to Paragraph 15 of the Purchase Agreement
(collectively, the “Seller Earnout Obligations”).


(b)            This Guaranty is a present and continuing guaranty of payment and
not of collectability, and the Lender shall not be required to prosecute
collection, enforcement or other remedies against the Borrower, or to enforce or
resort to any collateral for the repayment of the Seller Earnout Obligations or
other rights or remedies pertaining thereto, before calling on the Guarantor for
payment of the Seller Earnout Obligations to be paid to Seller when due under
the Purchase Agreement.

4.               Representations and Warranties. The following shall constitute
representations and warranties of Guarantor, and Guarantor hereby acknowledges
that Lender intends to make the Loan in reliance thereon:

(a)             The Guarantor is not in default, and no event has occurred
which, with the passage of time and/or the giving of notice, would constitute a
default, under any agreement to which Guarantor is a party (beyond applicable
notice and/or cure periods), the effect of which will impair performance by
Guarantor of its obligations under this Guaranty. Neither the execution and
delivery of this Guaranty nor compliance with the terms and provisions hereof
will violate any applicable law, rule, regulation, judgment, decree or order, or
will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of any indenture, mortgage, deed of trust, instrument,
document, agreement or contract of any kind that creates, represents, evidences
or provides for any lien, charge or encumbrance upon any of the property or
assets of Guarantor, or any other indenture, mortgage, deed of trust,
instrument, document, agreement or contract of any kind to which Guarantor is a
party or to which Guarantor or the property of Guarantor may be subject.

(b)            There are no litigation, arbitration, governmental or
administrative proceedings, actions, examinations, claims or demands pending, or
to the knowledge of Guarantor, threatened that could adversely affect in any
material respect performance by Guarantor of its obligations under this
Guaranty.

(c)             Neither this Guaranty nor any statement or certification as to
facts previously furnished or required herein to be furnished to Lender by
Guarantor, contains any material inaccuracy or material untruth in any
representation, covenant or warranty or omits to state a fact material to this
Guaranty.

5.               Continuing Guaranty. The Guarantor agrees that performance of
the Obligations by Guarantor shall be a primary obligation, shall not be subject
to any counterclaim (other than a mandatory counterclaim), set-off, abatement,
deferment or defense (other than the defense of payment) based upon any claim
that Guarantor may have against the Lender, the Borrower, any other guarantor of
the Obligations or any other person or entity, and shall remain in full force
and effect without regard to, and shall not be released, discharged or affected
in any way by, any circumstance or condition (whether or not Guarantor shall
have any knowledge thereof):

6

 

 

 

(a)             any lack of validity or enforceability of any of the Loan
Documents;

(b)            any termination, amendment, modification or other change in any
of the Loan Documents, including, without limitation, any modification of the
interest rate(s) described therein;

(c)             any furnishing, exchange, substitution or release of any
collateral securing repayment of the Loan, or any failure to perfect any lien in
such collateral;

(d)            any failure, omission or delay on the part of the Borrower, the
Guarantor, any other guarantor of the Obligations or the Lender to conform or
comply with any term of any of the Loan Documents or any failure of the Lender
to give notice of any Event of Default (as such term is defined in the Loan
Agreement);

(e)             any waiver, compromise, release, settlement or extension of time
of payment or performance or observance of any of the obligations or agreements
contained in any of the Loan Documents;

(f)             any action or inaction by the Lender under or in respect of any
of the Loan Documents, any failure, lack of diligence, omission or delay on the
part of the Lender to perfect, enforce, assert or exercise any lien, security
interest, right, power or remedy conferred on it in any of the Loan Documents,
or any other action or inaction on the part of the Lender;

(g)            any voluntary or involuntary bankruptcy, insolvency,
reorganization, arrangement, readjustment, assignment for the benefit of
creditors, composition, receivership, liquidation, marshaling of assets and
liabilities or similar events or proceedings with respect to the Borrower, the
Guarantor or any other guarantor of the Obligations, as applicable, or any of
their respective property or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

(h)            any merger or consolidation of the Borrower into or with any
entity, or any sale, lease or transfer of any of the assets of the Borrower, the
Guarantor or any other guarantor of the Obligations to any other person or
entity;

(i)              any change in the ownership of the Borrower or any change in
the relationship between the Borrower, the Guarantor, or any other guarantor of
the Obligations, or any termination of any such relationship;

(j)              any release or discharge by operation of law of the Borrower,
the Guarantor or any other guarantor of the Obligations from any obligation or
agreement contained in any of the Loan Documents; or

7

 

 

(k)            any other occurrence, circumstance, happening or event, whether
similar or dissimilar to the foregoing and whether foreseen or unforeseen, which
otherwise might constitute a legal or equitable defense or discharge of the
liabilities of a guarantor or surety or which otherwise might limit recourse
against the Borrower or the Guarantor to the fullest extent permitted by law.

6.               Waivers. The Guarantor expressly and unconditionally waives:
(i) notice of any of the matters referred to in Paragraph 5 above; (ii) all
notices which may be required by statute, rule of law or otherwise, now or
hereafter in effect, to preserve intact any rights against the Guarantor,
including, without limitation, any demand, presentment and protest, proof of
notice of nonpayment under any of the Loan Documents and notice of any Event of
Default or any failure on the part of Borrower, Guarantor or any other guarantor
of the Obligations to perform or comply with any covenant, agreement, term or
condition of any of the Loan Documents; (iii) any right to the enforcement,
assertion or exercise against the Borrower, the Guarantor or any other guarantor
of the Obligations of any right or remedy conferred under any of the Loan
Documents; (iv) any requirement of diligence on the part of any person or
entity; (v) any requirement on the part of Lender to exhaust any remedies or to
mitigate the damages resulting from any default under any of the Loan Documents
and (vi) any notice of any sale, transfer or other disposition of any right,
title or interest of the Lender under any of the Loan Documents.

7.               Subordination. The Guarantor agrees that any and all present
and future debts and obligations of Borrower to Guarantor are hereby
subordinated to the claims of the Lender and are hereby assigned by Guarantor to
the Lender as security for the Obligations and the obligations of Guarantor
under this Guaranty.

8.               Subrogation Waiver. Until the Obligations are paid in full and
all periods under applicable bankruptcy law for the contest of any payment by
Guarantor or Borrower as a preferential or fraudulent payment have expired, the
Guarantor knowingly, and with advice of counsel, waives, relinquishes, releases
and abandons all rights and claims to indemnification, contribution,
reimbursement, subrogation and payment which the Guarantor may now or hereafter
have by and from Borrower and the successors and assigns of Borrower, for any
payments made by Guarantor to the Lender, including, without limitation, any
rights which might allow Borrower, the Borrower’s successors, a creditor of
Borrower, or a trustee in bankruptcy of Borrower to claim in bankruptcy or any
other similar proceedings that any payment made by Borrower or the Borrower’s
successors and assigns to the Lender was on behalf of or for the benefit of
Guarantor and that such payment is recoverable by Borrower, a creditor or
trustee in bankruptcy of the Borrower as a preferential payment, fraudulent
conveyance, payment of an insider or any other classification of payment which
may otherwise be recoverable from the Lender.

8

 

 

9.               Reinstatement. The obligations of the Guarantor pursuant to
this Guaranty shall continue to be effective or automatically be reinstated, as
the case may be, if at any time payment of any of the Obligations or the
obligations of the Guarantor under this Guaranty is rescinded or otherwise must
be restored or returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Guarantor or Borrower or otherwise, all as
though such payment had not been made.

10.            Financial Statements. The Guarantor represents and warrants to
Lender that: (a) the financial statements of the Guarantor previously submitted
to Lender are true, complete and correct in all material respects, disclose all
actual and contingent liabilities, and fairly present the financial condition of
Guarantor, and do not contain any untrue statement of a material fact or omit to
state a fact material to the financial statements submitted or this Guaranty and
(b) no Material Adverse Change has occurred in the financial statements from the
dates thereof until the date hereof. So long as this Guaranty remains in effect,
the Guarantor covenants and agrees to deliver to Lender or its authorized
representatives the financial statements and other information regarding
Guarantor as required under Section 5.9 of the Loan Agreement which is
incorporated herein by this reference.

11.            Transfers; Sales. Etc. The Guarantor shall not sell, lease,
transfer, convey or assign any of its assets, unless such sale, lease, transfer,
conveyance or assignment is performed in the ordinary course of its business
consistent with past practices, and will not have a material adverse effect on
the business or financial condition of Guarantor or its ability to perform its
obligations hereunder. In addition, Guarantor shall neither become a party to
any merger or consolidation, nor, except in the ordinary course of its business
consistent with past practices, acquire all or substantially all of the assets
of, a controlling interest in the stock of, or a partnership or joint venture
interest in, any other entity. Notwithstanding anything contained herein to the
contrary, Guarantor may engage in those transfers and transactions to the extent
they are permitted in accordance with the terms of the Mortgage.

12.            Enforcement Costs. If: (a) this Guaranty, is placed in the hands
of one or more attorneys for collection or is collected through any legal
proceeding; (b) one or more attorneys is retained to represent the Lender in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Guaranty or (c) one or more
attorneys is retained to represent the Lender in any other proceedings
whatsoever in connection with this Guaranty, then the Guarantor shall pay to the
Lender upon demand all fees, costs and expenses incurred by the Lender in
connection therewith, including, without limitation, reasonable attorney’s fees,
court costs and filing fees (all of which are referred to herein as, the
“Enforcement Costs”), in addition to all other amounts due hereunder.

9

 

 

13.            Successors and Assigns; Joint and Several Liability. This
Guaranty shall inure to the benefit of the Lender and its successors and
assigns. This Guaranty shall be binding on Guarantor and the successors and
assigns of Guarantor. It is agreed that the liability of Guarantor hereunder is
several and independent of any other guarantees or other obligations at any time
in effect with respect to the Obligations or any part thereof and that the
liability of Guarantor hereunder may be enforced regardless of the existence,
validity, enforcement or nonenforcement of any such other guarantees or other
obligations.

14.            No Waiver of Rights. No delay or failure on the part of Lender to
exercise any right, power or privilege under this Guaranty or any of the other
Loan Documents shall operate as a waiver thereof, and no single or partial
exercise of any right, power or privilege shall preclude any other or further
exercise thereof or the exercise of any other power or right, or be deemed to
establish a custom or course of dealing or performance between the parties
hereto. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by law. No notice to or demand on Guarantor
in any case shall entitle Guarantor to any other or further notice or demand in
the same, similar or other circumstance.

15.            Modification. The terms of this Guaranty may be waived,
discharged, or terminated only by an instrument in writing signed by the party
against which enforcement of the change, waiver, discharge or termination is
sought. No amendment, modification, waiver or other change of any of the terms
of this Guaranty shall be effective without the prior written consent of the
Lender.

16.            Joinder. Any action to enforce this Guaranty may be brought
against Guarantor without any reimbursement or joinder of Borrower or any other
guarantor of the Obligations in such action.

17.            Severability. If any term, covenant or provision of this Guaranty
shall be held to be invalid, illegal or unenforceable in any respect, the
remainder of this Guaranty shall remain in full force and effect and shall be
construed without such term, covenant or provision.

18.            Applicable Law. This Guaranty is governed as to validity,
interpretation, effect and in all other respects by laws and decisions of the
State of Illinois.

10

 

 

19.            Notices. All notices, communications and waivers under this
Guaranty shall be in writing and shall be: (a) delivered in person or (b) by
overnight express carrier, addressed in each case as follows:

  To Lender:

PNC Bank, National Association

One North Franklin Street, Suite 2150

Chicago, Illinois 60606

Attn: Joel G. Dalson, Senior Vice President

        With a copy to:

Robbins, Salomon & Patt, Ltd.

180 North LaSalle Street, Suite 3300

Chicago, Illinois 60601

Attn: Andrew M. Sachs, Esq.

        To the Guarantor:

Inland Real Estate Income Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: President

        With a copy to:

The Inland Real Estate Group, Inc.

Attn: General Counsel

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Robert Baum, Esq., General Counsel

 

or to any other address as to any of the parties hereto, as such party shall
designate in a written notice to the other parties hereto. All notices sent
pursuant to the terms of this Section shall be deemed received: (i) if
personally delivered, then on the date of delivery; (ii) if sent by overnight,
express carrier, then on the next federal banking day immediately following the
day sent or (iii) if sent by registered or certified mail, then on the earlier
of the third federal banking day following the day sent or when actually
received.

20.            CONSENT TO JURISDICTION. TO INDUCE LENDER TO ACCEPT THIS
GUARANTY, GUARANTOR IRREVOCABLY AGREES THAT, SUBJECT TO THE LENDER’S SOLE AND
ABSOLUTE ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR
RELATED TO THIS GUARANTY WILL BE LITIGATED IN COURTS HAVING SITUS IN CHICAGO,
ILLINOIS. THE GUARANTOR HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY
COURT LOCATED WITHIN CHICAGO, ILLINOIS.

11

 

 

21.            WAIVER OF DEFENSES. OTHER THAN CLAIMS BASED UPON THE FAILURE OF
THE LENDER TO ACT IN A COMMERCIALLY REASONABLE MANNER, GUARANTOR WAIVES EVERY
PRESENT AND FUTURE DEFENSE (OTHER THAN THE DEFENSE OF PAYMENT IN FULL), CAUSE OF
ACTION, COUNTERCLAIM OR SETOFF WHICH GUARANTOR OR BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY LENDER IN ENFORCING THIS GUARANTY OR ANY OF
THE LOAN DOCUMENTS. THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDER
GRANTING ANY FINANCIAL ACCOMMODATION TO BORROWER.

22.            WAIVER OF JURY TRIAL. THE GUARANTOR AND LENDER (BY ACCEPTANCE
HEREOF), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND VOLUNTARILY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS GUARANTY OR UNDER ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR PROCEEDING WILL BE TRIED
BEFORE A COURT AND NOT BEFORE A JURY. THE GUARANTOR AGREES THAT GUARANTOR WILL
NOT ASSERT ANY CLAIM AGAINST THE LENDER ON ANY THEORY OF LIABILITY FOR SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES.

23.            Keepwell. The Guarantor and each other Loan Party, if it is a
Qualified ECP Loan Party, jointly and severally, hereby absolutely
unconditionally and irrevocably: (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection) and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Guaranty or any Loan Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Paragraph 23 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Paragraph 23, or otherwise under this Guaranty or any Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Paragraph 23 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Guaranty and the Loan Documents. Each Qualified ECP Loan
Party intends that this Paragraph 23 constitute, and this Paragraph 23 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of each other Borrower and
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the CEA.

12

 

 

24.            Anti-Money Laundering/International Trade Law Compliance
Representa-tion and Warranty. The Guarantor herby represents and warrants to
Lender as of the date of this Guaranty as follows, and Guarantor hereby
acknowledges that Lender intends to make the Loan in reliance thereon: (a) no
Covered Entity is a Sanctioned Person and (b) no Covered Entity, either in its
own right or through any third party: (i) has any of its assets in a Sanctioned
Country or in the possession, custody or control of a Sanctioned Person in
violation of any Anti-Terrorism Law; (ii) does business in or with, or derives
any of its income from investments in or transactions with, any Sanctioned
Country or Sanctioned Person in violation of any Anti-Terrorism Law or (iii)
engages in any dealings or transactions prohibited by any Anti-Terrorism Law.

It shall be an automatic Event of Default under the Loan Agreement (without any
notice, grace or cure period) if any representation or warranty contained in
this Paragraph 24 is or becomes false or misleading at any time.

25.            Anti-Money Laundering/International Trade Law Compliance
Covenant. The Guarantor covenants and agrees to all of the covenants and
obligations contained in this Paragraph 25. No Covered Entity will become a
Sanctioned Person. No Covered Entity, either in its own right or through any
third party, will: (a) have any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (b) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (d) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law. The funds used to repay the Obligations will not be derived
from any unlawful activity. Each Covered Entity shall comply with all
Anti-Terrorism Laws. The Guarantor shall promptly notify the Lender in writing
upon the occurrence of a Reportable Compliance Event.

Any default, breach or violation of any covenant contained in this Paragraph 25
shall be an automatic Event of Default under the Loan Agreement (without any
notice, grace or cure period).

26.            Definitions Regarding “Anti-Money Laundering”/International Trade
Law Compliance. For purposes of Paragraphs 24 and 25 of this Guaranty, the
following terms shall have the following meanings:

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

13

 

 

“Covered Entity” shall mean: (a) Borrower, each of Borrower’s Subsidiaries, the
Guarantor, all guarantors of the Obligations and all pledgors of Collateral and
(b) each Person that, directly or indirectly, is in control of a Person
described in clause (a) above. For purposes of this definition, control of a
Person shall mean the direct or indirect: (x) ownership of, or power to vote,
twenty-five percent (25%) or more of the issued and outstanding equity interests
having ordinary voting power for the election of directors of such Person or
other Persons performing similar functions for such Person or (y) power to
direct or cause the direction of the management and policies of such Person
whether by ownership of equity interests, contract or otherwise.

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

27.            Facsimile Signatures. Receipt of an executed signature page to
this Guaranty by facsimile or other electronic transmission shall constitute
effective delivery thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE IMMEDIATELY FOLLOWS]

14

 

 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty of Payment and Recourse
Obligations as of the date first above written.

 

 

  GUARANTOR:      

INLAND REAL ESTATE INCOME

TRUST, INC., a

Maryland corporation

        By: /s/ David Z. Lichterman   Print Name: David Z. Lichterman   Title:
Vice President, Treasurer and CAO

 

 

 

 

 

15